June 17, 2012




                                 JUDGMENT

                 The Fourteenth Court of Appeals
        AMERICAN RISK INSURANCE COMPANY, INC., Appellant

NO. 14-13-00124-CV                          V.

       AHMAD ABOUSWAY AND IBRAHIM ABOUSWAY, Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellee, Ahmad
Abousway and Ibrahim Abousway, signed October 22, 2012, was heard on the
transcript of the record. We have inspected the record and find error in the
judgment. We therefore REFORM the judgment of the court below to modify the
attorney’s fee award granted to appellees to $111,537.89.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

      We order appellant, American Risk Insurance Company, Inc. to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.